Case 2:08-cv-00235-CCC-JAD Document 103 Filed 07/30/19 Page 1 of 1 PageID: 1979

                                                        800 BOYLSTON STREET            617 267 2300 TEL
                                                        SUITE 2500                     617 267 8288 FAX
                                                        BOSTON MA 021 99               ROBINS KAP LAN.COM



                                                        MATTHE W M. BURKE
                                                        617 859 2711 TEL
                                                        MBURKE @ROBI NS KAP LAN. COM




 July 30, 2019                                          BY ECF

 The Hon. Magistrate Judge Joseph A. Dickson
 United States District Court for the District of New Jersey
 Martin Luther King, Jr. Building & U.S. Courthouse
 50 Walnut Street, Room MLK 2D
 Newark, NJ 07101

        Re:   Lincoln Adventures, LLC v. Those Certain Underwriters at Lloyd’s London,
              No. 2:08-cv-00235-CCC-JAD

 Dear Judge Dickson:

 I represent Syndicates 510, 727, 1084, 1096, 1245 and 2488, defendants in the above-referenced
 action. We received notice yesterday via ECF of the scheduling of a status conference for
 August 29, 2019 at 10:00 am. Due to a previously scheduled mediation in Florida on August 29-
 30, I am not available to attend the status conference on August 29 and respectfully request that
 the conference be rescheduled.

 With counsel for plaintiffs, I contacted Chambers today and understand September 17, 2019 at
 3:00 pm is available. All counsel are available on this date. I request that the status conference
 be rescheduled to September 17 at 3:00 pm.

 Thank you for your consideration of this request.

 Respectfully submitted,

 /s/ Matthew M. Burke

 Matthew M. Burke

 cc:      All Counsel of Record (via ECF)

 36987116.1
